USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 1 of 17


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 TYQUAN STEWART, a/k/a                         )
 TYQUAN STEWART bey,                           )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )       Case No. 1:17-CV-273
                                               )
 OFFICER JACKSON, DR. DENNIS,                  )
 CHAPLAIN SIEVERS, and                         )
 ALLEN COUNTY SHERIFF’S DEPT.,                 )
                                               )
        Defendants.                            )

                                     OPINION AND ORDER

        This matter is before the Court on the Motion in Limine filed by the Defendants (ECF

 No. 148). Plaintiff filed a response in opposition to the motion (ECF No. 152). Counsel for the

 Defendants informed the Court, through the Clerk’s Office, that they did not intend to file a reply

 brief, and so the motion is ripe for resolution. The motion in limine is GRANTED in part and

 DENIED in part, with certain caveats, as explained below.

                                    STANDARD OF REVIEW

        District courts have “the inherent authority to manage the course of a trial.” Sheehan v.

 Moriarity, 2019 WL 2574679, at *1 (N.D. Ind. June 24, 2019) (citing Luce v. United States, 469

 U.S. 38, 41 n. 4 (1984)). “The Court may exercise this power by issuing an evidentiary ruling in

 advance of trial.” Id. “A party may seek such a ruling by filing a motion in limine, which requests

 the Court’s guidance on what evidence will (or will not) be admitted at trial.” Id. (citing Perry v.

 City of Chi., 733 F.3d 248, 252 (7th Cir. 2013)). “Motions in limine serve a gatekeeping function

 by allowing the judge ‘to eliminate from further consideration evidentiary submissions that
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 2 of 17


 clearly ought not be presented to the jury.’” Id. (quoting Jonasson v. Lutheran Child & Family

 Servs., 115 F.3d 436, 440 (7th Cir. 1997)). The movant has the burden of demonstrating that the

 evidence is inadmissible on any relevant ground, “for any purpose.” Plair v. E.J. Brach & Sons,

 Inc., 864 F.Supp. 67, 69 (N.D. Ill. 1994).

        “By defining the evidentiary boundaries, motions in limine both permit ‘the parties to

 focus their preparation on those matters that will be considered by the jury,’ [Jonasson, 115 F.3d

 at 440], and help ensure ‘that trials are not interrupted mid-course for the consideration of

 lengthy and complex evidentiary issues.’” Sheehan, 2019 WL 2574679, at *1 (quoting United

 States v. Tokash, 282 F.3d 962, 968 (7th Cir. 2002)). “As with all evidentiary matters, the Court

 has broad discretion when ruling on motions in limine[]” and “can change its ruling at trial, ‘even

 if nothing unexpected happens[.]’” Id. (quoting Luce, 469 U.S. at 41) (additional internal

 citations omitted). “Rulings in limine are speculative in effect; essentially, they are advisory

 opinions.” Id. (citing Wilson v. Williams, 182 F.3d 562, 570 (7th Cir. 1999) (Coffey, J.,

 concurring in part and dissenting in part)).

                                              DISCUSSION

        Tyquan Stewart, proceeding pro se, alleges that the Defendants violated his constitutional

 rights while he was incarcerated in the Allen County Jail during “the months of May and June of

 2017” by denying him adequate medical treatment. Third Amended Complaint (ECF No. 58), p.

 1. The Court held a pretrial conference in this case on December 15, 2020, during which the

 Court directed the parties to file “any pretrial motions . . . within 60 days.” Docket (ECF No.




                                                   2
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 3 of 17


 145)1. Accordingly, the Defendants filed their motion in limine and move the Court to prohibit

 the introduction of evidence or testimony of certain matters they argue “are incompetent,

 irrelevant, and prejudicial to the material issues in the case.” Motion in Limine (ECF No. 148), p.

 1. The Defendants’ requests, with limited exception, are valid, based on authority and, in fact,

 pretty perfunctory.

        Plaintiff Tyquan Stewart opposes portions the Defendants’ motion, although his

 arguments in opposition derive mostly from his misunderstanding of exactly what it is the

 Defendants are asking to exclude from trial and why. The Court will address each of the

 Defendants’ requests, and Mr. Stewart’s objections, in turn.

        1. Evidence of other lawsuits or claims against the Defendants.

        The Defendants request the exclusion of evidence of the following:

        Any other lawsuits, claims, tort claims, settlements involving the Allen County
        Sheriff, members of the Allen County Sheriff’s Department and any other
        claimants or individuals who have filed Tort Claim Notices, civil rights
        complaints, state tort claims or other civil litigation against the Sheriff of Allen
        County, members of the Allen County Sheriff’s Department, Allen County Sheriff
        David Gladieux, Officer Jackson, Dr. Dennis, and Chaplain Sievers. Evidence of
        other lawsuits or misconduct is not admissible to prove action in conformity
        therewith under the Federal Rules of Evidence. See Fed. R. Evid. 404.

        Motion in Limine, pp. 1-2. Stewart challenges this request, but his objection does not

 address the evidence the Defendants are asking the Court to exclude. Stewart states as follows:

        I filed a complaint with Internal Affairs and Sheriff David Gladieux is the person
        who oversees those complaints his conduct is at question in this case as all as the
        prior complaints that I have filed relating to the way I was treated at the Allen


        1
          Also at the December 15 pretrial conference, the Court signed the parties’ Final Pre-
 Trial Order (ECF No. 146), and advised the parties that “[a] further Final Pretrial Conference will
 be set once all motions are ruled upon.” Docket (ECF No. 145). The Court will set such further
 PTC by separate entry.

                                                  3
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 4 of 17


        County Jail including the way I was fed.

 Plaintiff’s Response (ECF No. 152), pp. 3-4. Stewart seems to be referring to internal complaints

 he filed during his incarceration at the Jail. But the evidence the Defendants seek to exclude is

 not evidence of those internal complaints, but evidence of lawsuits or complaints lodged against

 the Defendants by other people in other cases. In fact, Stewart listed the “complaints I filed while

 incarcerated” on his exhibit list in the Pre-Trial Order (ECF No. 146, p. 5). And, the Defendants

 included in their exhibit list “Plaintiff’s Allen County Jail Packet and incarceration records” as

 well as “[a]ny exhibit listed by the Plaintiff.” Id. The Defendants do not seek to exclude the

 evidence Stewart refers to–that is, his internal Jail complaint forms–but rather, evidence of other

 lawsuits or complaints against the Defendants. Such evidence, as the Defendants point out, is

 inadmissible under Federal Rule of Evidence 404(b) because it is irrelevant to the issues in this

 case and introduction of such evidence would be unfairly prejudicial to the Defendants. See

 Williams v. Lovchik, No. 1:09-CV-1183, 2012 WL 2930773, at *1 (S.D. Ind. July 18, 2012)

 (granting defendants’ motion in limine “to bar evidence of other lawsuits against Defendants.

 Such evidence would have little to no probative value while running the risk of needlessly

 prejudicing the jury.”); see also, Miller v. Polaris Laboratories, LLC, 2016 WL 1639087 (S.D.

 Ind. April 26, 2016) (granting motion to bar evidence of other lawsuits or claims against

 defendants and listing cases).

        Accordingly, the Defendants’ motion in limine is GRANTED. Stewart, and any of his

 witnesses, are prohibited from presenting evidence of or mentioning other lawsuits or complaints

 lodged against the Defendants in the presence of the jury.




                                                   4
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 5 of 17


        2. Personal identifying information.

        The Defendants move to exclude evidence of “[a]ll identifying information including

 Social Security numbers, home addresses and home telephone numbers for any and all Allen

 County Sheriff’s Department witnesses in this case.” Motion in Limine, p. 2. Stewart does not

 object to this request and it is GRANTED. Stewart and any witnesses he may call are prohibited

 from presenting any evidence of such identifying information to the jury.

        3. Settlement negotiations.

        The Defendants move to exclude evidence of “[s]ettlement demands, offers, negotiations,

 or any communications concerning settlement offers, demands or negotiations or the

 unwillingness to settle or negotiate settlement of this case by any party or counsel. See Fed. R.

 Evid. 408.” Motion in Limine, p. 2. Federal Rule 408 expressly excludes any evidence of

 settlement negotiations, settlement offers, or even evidence that such negotiations took place

 prior to trial. Fed.R.Evid. 408(a). Stewart does not object to this request and it is GRANTED.

 The parties and their witnesses are prohibited from presenting any evidence of settlement

 negotiations to the jury.

        4. Evidence of insurance or indemnification.

        The Defendants move to exclude all “[e]vidence that the Sheriff of Allen County and all

 employees of the Allen County Sheriff’s Department, including Allen County Sheriff David

 Gladieux, Officer Jackson, Dr. Dennis and Chaplain Sievers are covered by the Allen County,

 Indiana, indemnification policy and the terms thereof, which is a substitute for liability insurance

 afforded to employees of Allen County Government. See Fed. R. Evid. 408.” Motion in Limine,

 p. 2. This is also a standard request in almost all trials. Evidence that the Defendants are covered


                                                  5
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 6 of 17


 by an indemnification policy or other insurance policy is almost never admissible during a trial

 and such evidence is irrelevant here. Stewart does not object to this request and it is GRANTED.

 Stewart and any witnesses he may call are prohibited from presenting any evidence of insurance

 coverage or indemnification policies to the jury.

         5. Evidence regarding video or other recordings.

         The Defendants move to exclude “[a]ny reference to the lack of a video, audio or other

 recording of any of the events that the Plaintiff alleges gave rise to his complaint.” Motion in

 Limine, p. 2. The Defendants do not cite authority for this request (either case law or evidentiary

 rule), nor do they discuss it in their memorandum in support of their motion.

         Stewart objects to this request, arguing as follows:

         The Allen County Sheriff department including other defendants had a duty to
         preserve ALL Electronic evidence including video. [Magistrate] Judge Susan
         [Collins] stated in her opinion and order that if it is found at trial that video
         existed then I plaintiff Tyquan Stewart can amend the Complaint.

         The defendants is fully aware of [ Magistrate] Judge Susan [Collins’] opinion and
         order and for the defendants to request that any reference to the lack of a video,
         audio or other recordings of any of the event is attempt to eliminate me from
         amending the Complaint and adding spoliation of evidence if it is found at trial
         that video existed. The defendants is attempting to exclude me the plaintiff from
         discussing at trial that the defendants had a duty to preserve video and because
         they did not preserve the video we lack it, and it was evidence that could of
         supported my claim. Whoever is liable and or responsible the jury should hear it
         including the Allen County Indiana, Idemnification policy.2

 Plaintiff’s Response, pp. 4-5 (all sic).

         This issue arose two and a half years ago when, on January 17, 2019, Stewart filed a

 motion for sanctions, contending that the Defendants withheld, or perhaps destroyed, videotapes


         2
         The Court has already ruled that evidence of any insurance or indemnification policies is
 not admissible.

                                                     6
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 7 of 17


 taken while Stewart was incarcerated. Motion for Sanctions (ECF No. 76) (titled “Spoliation

 Sanction Motion for Sanction Report Rule 37”). Stewart alleged in that motion as follows: “I

 request court to sanction defense for [deliberately] allowing the video to be erased. I was house

 on H Block and the camera was facing my cell. It would of captured Officer Jackson at my door

 and if audio it would of heard me pleading for help.” Id., p. 1. The Defendants opposed the

 motion, arguing that while the Jail had operating cameras at the time, Stewart presented no

 evidence that the Defendants failed to preserve or produce “any hypothetical video or made a

 conscious decision to destroy any evidence.” Defendants’ Response to Plaintiff’s Motion for

 Sanction Report Rule 37 (ECF No. 87), p. 4. Magistrate Judge Susan Collins, to whom this case

 is on partial referral, denied Stewart’s motion in an order entered on March 1, 2019 (ECF No.

 94). Following some supplemental discovery, Stewart renewed his motion for sanctions on April

 18, 2019 (ECF No. 98). The matter briefed out again and Magistrate Judge Collins entered

 another order denying Stewart’s motion on June 24, 2019 (ECF No. 106). Judge Collins held as

 follows:

        The Court has addressed issues raised in Plaintiff’s first motion for sanctions in its
        Order of March 1, 2019. (DE 94). Plaintiff supports his renewed motion for
        sanctions with admissions from Defendant Officer Jackson that there was a
        surveillance camera on “H Block” at the time of the events alleged in the
        complaint, and that the camera was likely operational. (DE 97).

        To prevail in moving for sanctions, Plaintiff must demonstrate:

        (1) that there was a duty to preserve the specific documents and/or evidence, (2)
        that the duty was breached, (3) the culpability for the breach rises to a level of
        willfulness, bad faith or fault, (4) the party seeking the evidence suffered prejudice
        as a result of the breach, and (5) an appropriate sanction can ameliorate the
        breach. Cahill v. Sheriff of Cook Cty. Thomas Dart, No. 13-CV-361, 2016 WL
        7093434, at *4 (N.D. Ill. Mar. 4, 2016), R. & R. adopted as modified sub nom.
        Cahill v. Dart, No. 13-CV-361, 2016 WL 7034139 (N.D. Ill. Dec. 2, 2016); (see


                                                  7
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 8 of 17


         DE 94 at 2). Officer Jackson’s admissions provide additional support for
         Plaintiff’s contention that a surveillance video may have existed. However, at
         most, this strengthens Plaintiff’s argument with respect to the first two elements
         of a motion for sanctions. But Plaintiff presents no evidence that Defendants
         destroyed a purported surveillance video in bad faith (the third element), that he is
         prejudiced by Defendants’ withholding the video (the fourth element), or that a
         sanction could ameliorate the harm caused by Defendants’ actions (the fifth
         element).

         The Court again reminds the parties that discovery is long closed. (DE 17; DE 19;
         DE 94 at 4). “Plaintiff has forgone his opportunity to inquire about whether a
         surveillance video was created and later destroyed.” (DE 94 at 4). If this case
         proceeds to trial, and testimony is elicited that suggests a video was indeed
         destroyed in bad faith, then Plaintiff may revisit his request for sanctions. (DE 94
         at 4). However, on the current record, Plaintiff’s renewed motion for sanctions
         will be denied.

 Court Order (ECF No. 106), pp. 1-2. Stewart argues now that Judge Collins’ order permits him to

 raise this issue at trial. More precisely, he contends that it expressly permits him to argue that the

 Defendants spoliated evidence. But that is not what the order says, and Judge Collins was not

 ruling on the admissibility of this issue at trial; she was ruling on Stewart’s motion for sanctions.

 The order does not state that Stewart can present a claim or argument for spoliation of evidence

 at trial. Judge Collins did state, however, that “[i]f this case proceeds to trial, and testimony is

 elicited that suggests a video was indeed destroyed in bad faith, then Plaintiff may revisit his

 request for sanctions.”

         Stewart will not be permitted to argue in the presence of the jury that the Defendants

 spoliated evidence. He can, however, ask the Defendants at trial whether there were any video

 cameras outside his cell, as he alleges, and whether any video or audio recordings of him and his

 interactions with the Defendants were taken during his incarceration. He can also inquire whether

 any recordings still exist and, if not, why. In other words, Stewart will be allowed to ask about



                                                    8
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 9 of 17


 the existence or nonexistence of any video or audio recordings, but he will not be permitted to

 argue that the Defendants intentionally destroyed such evidence, unless the Court concludes that

 the testimony on this point warrants allowing Stewart to engage in a broader inquiry.

         Subject to the caveat in the previous paragraph, the Defendants’ motion in limine is

 GRANTED. Stewart is prohibited from arguing to the jury that the Defendants spoliated or

 withheld evidence. The Court will revisit the issue if testimony or other evidence elicited at trial

 warrants it.

         6. “Send a message” argument.

         The Defendants seek to exclude “[a]ny argument by the Plaintiff that the jury should

 punish the Allen County Sheriff’s Department or any individual Defendant in this case by

 ‘sending a message.’” Motion in Limine, p. 2. The Defendants do not cite any authority for this

 request, although there is plenty: both in support of their argument and contrary to it. In this case,

 the motion will be denied.

         In his response Stewart states that “[t]he Sheriff’s Department or any individual

 defendant “sending messages” would reflect on their conduct and for the defendants to state

 “sending messages” in their motion it must be relevant.” Plaintiff’s Response, p. 4. The fact that

 the Defendants are seeking to exclude such statements does not mean that they “must be

 relevant.” Nonetheless, the Defendants’ argument is unavailing and Stewart will be permitted to

 argue, during his closing argument to the jury, that they should award him punitive damages in

 order to punish or “send a message” to the Defendants should the jury find them liable for

 damages.

         As stated above, there is authority supporting the Defendants’ argument and authority


                                                   9
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 10 of 17


 contrary to it. In this case, since Stewart is seeking punitive damages, the case law makes clear

 that he can, in his closing argument, argue that the jury should award him punitive damages in

 order to punish or send a message to the Defendants. In Cazares v. Frugoli, No. 13-CV-5626,

 2017 WL 4150719, at *5 (N.D. Ill. Sept. 19, 2017), the court granted the defendant’s motion in

 limine and prohibited plaintiff from arguing that the jury should “send a message” to defendant

 where “[s]ending a message implies punishment or deterrence and . . . punitive damages are

 unavailable here[.]”). But, if punitive damages are at issue, the outcome is different. As another

 district court explained:

        The . . . Defendants seek to exclude any mention by Plaintiffs that the jury should
        “send a message” to Defendants.

        Plaintiffs argue in response that this type of argument should be permitted because
        they seek punitive damages. . . . They note that the Seventh Circuit Pattern Jury
        Instructions contemplate punitive damages as a punishment for defendant’s
        conduct and to serve as an example or warning to defendants not to engage in
        certain conduct, so requesting that the jury “send a message” is consistent with
        that instruction. . . .

        The Seventh Circuit Pattern Civil Jury Instructions provide that “[t]he purposes of
        punitive damages are to punish a defendant for his or her conduct and to serve as
        an example or warning to Defendant and others not to engage in similar conduct
        in the future.” Federal Civil Jury Instructions of the Seventh Circuit, Instruction
        7.28; see also Kemezy v. Peters, 79 F.3d 33, 34 (7th Cir. 1996) (“The standard
        judicial formulation of the purpose of punitive damages is that it is to punish the
        defendant for reprehensible conduct and to deter him and others from engaging in
        similar conduct”). The Court finds that asking the jury to “send a message” to
        Defendants is relevant to the issue of punitive damages and is consistent with
        Pattern Instruction 7.28. See Smith v. Garcia, 2018 WL 461230, at *6 (N.D. Ill.
        2018) (denying motion in limine to preclude plaintiff, who was seeking punitive
        damages in false arrest case, from arguing that the jury should “send a message”
        to individual officer defendants); Betts v. City of Chicago, Ill., 784 F.Supp.2d
        1020, 1033 (N.D. Ill. 2011) (same principle). The . . . Defendants’ Motion in
        Limine No. 8 is DENIED.

 Hurt v. Vantlin, No. 3:14-CV-00092, 2019 WL 6828153, at *9 (S.D. Ind. Dec. 13, 2019),


                                                 10
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 11 of 17


 reconsideration denied, No. 3:14-CV-00092, 2020 WL 1310443 (S.D. Ind. Feb. 6, 2020), and

 reconsideration denied, No. 3:14-CV-00092, 2020 WL 4218043 (S.D. Ind. July 23, 2020)

 (internal citations to record omitted).

        As stated, Stewart is seeking punitive damages. Third Amended Complaint, p. 11.

 Accordingly, he can argue that the jury should “send a message” by awarding him punitive

 damages. The Defendants’ motion in limine is DENIED.

        7. Evidence of media reports of wrongdoing by police.

        The Defendants seek to exclude “[a]ny reference or illicit testimony regarding stories in

 the media of other police action or instances of alleged excessive force, deliberate indifference,

 or other forms of wrongdoing; either by the Allen County Sheriff’s Department and its officers or

 by other police departments and law enforcement agencies. Such references would only serve to

 inflame the jury’s emotions and obscure the issues that are relevant to this matter.” Motion in

 Limine, p. 2. The Defendants argue that “[e]vidence of police misconduct that is unrelated to the

 Defendants and the claims in this case has minimal, if any, probative value, and would be highly

 prejudicial in violation of Federal Rule of Evidence 403.” Defendants’ Memorandum, p. 2.

        Rule 403 states that “[t]he court may exclude relevant evidence if its probative value is

 substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing

 the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

 evidence.” Evidence of police misconduct in other cases, whether involving the Defendants in

 this case or other defendants, is not relevant to any issue in this case. Introduction of such

 evidence, as the Defendants contend, would serve only to inflame the jury and result in unfair

 prejudice to the Defendants.


                                                  11
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 12 of 17


        Stewart does not object to this request and it is GRANTED. Stewart and any witnesses he

 may call are prohibited from mentioning or presenting to the jury any evidence of police

 misconduct unrelated to this case.

        8. Medical testimony or opinions.

        The Defendants seek to exclude the following evidence:

        Any medical opinions, diagnoses, discussions of treatment modalities or opinions
        as to causation offered by the Plaintiff, non-medical opinion witnesses and/or
        laypersons. Testimony by non-medical witnesses and laypersons concerning
        medical conditions would only be based upon speculation, conjecture and lack of
        expertise and are not permitted under Fed. R. Evid. 701. Neither the Plaintiff, nor
        any lay witnesses are medically trained and, therefore, they are incompetent to
        render opinion testimony on medical issues. Consequently, medical opinion
        testimony by the Plaintiff or any of the Plaintiff’s lay witnesses would not be
        competent or relevant to any issues in the case and would only serve to prejudice
        the Defendants.

 Motion in Limine, pp. 2-3. In their memorandum the Defendants argue as follows:

        Defendants next move to bar Plaintiff and any lay witness from testifying
        concerning the Plaintiff’s medical conditions, the cause of those conditions, or
        and medical prognosis. Such evidence may be offered only by expert witnesses as
        medical opinions require scientific and other specialized knowledge under Federal
        Rule of Evidence 701.

        “A lay witness may not discuss his ailments in detail, and may not suggest that a
        defendant caused his condition.” Collins v. Kibort, 143 F.3d 331, 337 (7th Cir.
        1998). A lay plaintiff may be barred from providing opinions or conclusions,
        including his own opinions, about his medical condition, and similarly may not
        testify about what doctors have told him about his medical condition. Barlow v.
        Riley, 2013 U.S. Dist. LEXIS 74163, 2013 WL 2300762, at *2 (C.D. Ill. May 24,
        2013). Still, a plaintiff may testify about his own perception of his symptoms, and
        his own perception of his physical and mental health, before and after the incident.
        Barlow, 2013 U.S. Dist. LEXIS 74163, 2013 WL 2300762, at *2; Larsen v.
        Barrientes, 2010 U.S. Dist. LEXIS 69419, 2010 WL 2772325, at *3-4 (N.D. Ind.
        July 12, 2010).

        Here, the Plaintiff alleges that he was not properly treated for his blood pressure
        condition. See Pretrial Order, Doc. # 146, p.2. Though the Plaintiff does not


                                                 12
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 13 of 17


        provide any context as to what any of the individual Defendants did or did not do,
        he appears to attribute a fainting spell and other, nonspecific damages to his
        physical condition. While the Plaintiff may describe his health in general terms,
        he cannot be permitted to opine that any incident proximately caused his physical
        health problems or to offer a detailed medical diagnosis (or self-diagnosis) of his
        alleged injuries. He is not permitted to opine on medical causation. See
        McQuiston v. Helms, 2009 U.S. Dist. LEXIS 19141, 2009 WL 554101, at *11
        (N.D. Ind. Mar. 4, 2009).

 Defendants’ Memorandum, pp. 2-3.

        Stewart objects to this request, but again his argument is based on a misunderstanding.

 Stewart contends as follows:

        In this instant case Dr. Coats has personal knowledge because Dr. Coats is the
        Doctor who diagnosed me with high blood pressure[.] [H]e is also my treating
        physician. . . . Therefore Dr. Coats has personal[] knowledge . . . and he can only
        speak on his personal observation [per]taining to his medical opinions, diagnoses,
        and treatment.

 Plaintiff’s Response, pp. 2-3. But the Defendants are not asking to exclude Dr. Coats’ testimony;

 they are seeking to exclude laypersons, including Stewart himself, from offering medical

 opinions. Dr. Coats is listed as a potential witness in the Final Pre-Trial Order (see ECF No. 146,

 p. 5), so there is no need for Stewart to argue about the admissibility of his testimony. The

 Defendants’ argument is correct. While Stewart “may testify about his own perception of his

 symptoms, and his own perception of his physical and mental health, before and after the

 incident[,] . . . he cannot be permitted to opine that any incident proximately caused his physical

 health problems or to offer a detailed medical diagnosis (or self-diagnosis) of his alleged

 injuries[,]” and it is the latter testimony that the Defendants seek to exclude.

        The Defendants’ motion in limine is GRANTED. Neither Stewart nor any lay witness

 will be permitted to offer opinions regarding medical diagnoses or causation.



                                                   13
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 14 of 17


        9. Evidence of financial conditions of the parties.

        The Defendants seek to exclude “[a]ny evidence of the financial conditions of the parties.

 The financial conditions of the Sheriff of Allen County, Allen County, Indiana, any individual

 Defendant or the Plaintiff are irrelevant and potentially prejudicial.” Motion in Limine, p. 3. This

 is also a common and standard request in almost all trials. Evidence of the financial conditions of

 the Plaintiff or the Defendants is irrelevant to any issue in the case and such evidence could be

 unduly prejudicial.

        Stewart does not object to this request and it is GRANTED. Stewart and any witnesses he

 may call are prohibited from mentioning or presenting to the jury any evidence concerning the

 financial conditions of either the Plaintiff or the Defendants.

        10. Statements about “torture” or references to other jails or prisons.

        The Defendants seek to exclude “[a]ny argument by the Plaintiff that the jury should

 ‘send a message’ or using the word ‘torture’ or similar noun or adjective or comparing

 confinement conditions at issue to Abu Ghraib, Guantanamo Bay or any other jail, prison or

 detention facilities.” Motion in Limine, p. 3. The Court has already ruled that Stewart will be

 permitted to argue that the jury should “send a message” by awarding him damages. But the

 Defendants are also requesting that Stewart be prohibited from using inflammatory words like

 “‘torture or similar noun or adjective” to describe his conditions of confinement at the Allen

 County Jail, or to compare the conditions in the Allen County Jail to other jails or prisons

 (notorious or otherwise), and this request is valid. Only the conditions to which Stewart was

 subjected while in the Allen County Jail from May to June of 2017 are relevant to this case.

        This case involves allegations that the Defendants violated the Plaintiff’s constitutional


                                                  14
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 15 of 17


 rights while he was incarcerated. The jury must decide the claims presented based only on the

 facts and circumstances specific to Stewart’s case. That is, the facts and conditions of his

 confinement at the Allen County Jail during May and June of 2017 are relevant, but Stewart will

 not be permitted to compare his conditions to those at any other jail or prison (notorious or

 otherwise). Nor will he be permitted to use words like “torture” to describe the conditions of his

 confinement. Even if Stewart believes that his confinement felt like “torture,” that subjective

 belief is not evidence. The use of such a word, or references to conditions in other jails or

 prisons, would be an improper attempt to inflame the jury and will not be permitted.

        Mr. Stewart may testify and present evidence of the conditions of his confinement only to

 the extent that they are relevant to his claims. To put it another way, Stewart will be permitted to

 testify and present evidence of the events that took place during his incarceration that he

 contends support his claims. He will not, however, be permitted to describe those events using

 inflammatory words like “torture” or to compare them to conditions in other jails or prisons.

 Both sides, in fact, must limit their testimony and other evidence to the “who, what, when, and

 how” facts of this case. Each side will present their testimony and evidence relevant to the events

 that occurred during Stewart’s incarceration that gave rise to his claims. The use of inflammatory

 language is not evidence and could result in undue prejudice to the party against whom it is

 directed.

        Accordingly, the Defendants’ request is GRANTED. Stewart will be prohibited from

 using the inflammatory words, terms or names referred to in the Defendant’s motion.

        Suggestion of Death of Defendant Richard Sievers.

        One final matter. On February 15, 2021, the Defendants filed a Suggestion of Death Upon


                                                  15
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 16 of 17


 the Record, pursuant to Federal Rule 25(a)(1), notifying the Court and Stewart of “the death of

 Defendant, Richard Sievers on January 17, 2021.” Suggestion of Death (ECF No. 150), p. 1.

 Federal Rule 25 provides as follows:

        If a party dies and the claim is not extinguished, the court may order substitution
        of the proper party. A motion for substitution may be made by any party or by the
        decedent’s successor or representative. If the motion is not made within 90 days
        after service of a statement noting the death, the action by or against the decedent
        must be dismissed.

 Fed.R.Civ.P. 25(a)(1). Accordingly, either Stewart or the Defendants (or even Richard Siever’s

 estate representative, if there is one) could file a motion for substitution to name Mr. Siever’s

 estate, successor or representative as a defendant. Any such motion must be filed by May 16,

 2021 (90 days after the filing of the Suggestion of Death) or Stewart’s claim against Sievers must

 be dismissed. See Karow v. Heyde, No. 14-CV-395, 2016 WL 2731686, at *1 (W.D. Wis. May

 10, 2016) (granting timely motion to substitute decedent’s estate as a defendant); Wilson v.

 Wexford Health Sources, Inc., No. 18-CV-498, 2019 WL 6468854, at *3 (S.D. Ill. Nov. 8, 2019),

 report and recommendation adopted, No. 18-CV-498, 2019 WL 6468332 (S.D. Ill. Dec. 2, 2019)

 (claim against deceased defendant dismissed where plaintiff failed to file motion to substitute

 party within 90 days after suggestion of death).

        As of the date of this order, no motion for substitution has been filed in this case. The

 Court will take no action at this point, since the 90-day time period for filing a motion for

 substitution has not expired. However, the Court cautions that if any party (or representative)

 intends to file a motion for substitution of defendant they should do so forthwith before the

 expiration of the 90-day deadline.




                                                    16
USDC IN/ND case 1:17-cv-00273-WCL-SLC document 153 filed 04/28/21 page 17 of 17


                                           CONCLUSION

        For the reasons explained above, the Defendants’ Motion in Limine (ECF No. 148) is

 GRANTED in part and DENIED in part. Plaintiff Tyquan Stewart, as well as any witnesses he

 may call to testify at trial, may not mention, argue, refer to, interrogate concerning, or attempt to

 convey to the jury in any manner, either directly or indirectly, those excluded items of evidence

 discussed above within the hearing of the jury or of the jury panel during voir dire, or during the

 course of the trial, without first obtaining the permission of the Court outside the presence and

 hearing of the jury.

        Date: April 28, 2021.

                                                                                 /s/ William C. Lee
                                                                               William C. Lee, Judge
                                                                                   U.S. District Court
                                                                          Northern District of Indiana




                                                  17
